Citation Nr: 0004584	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  92-08 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable rating for bilateral pes 
planus.

(The issue of entitlement to payment or reimbursement of an 
unauthorized medical expense incurred on August 18, 1998, for 
ambulance service, is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to February 
1948.

This matter comes to the Board of Veterans' Appeals on appeal 
from a February 1992 rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) in Roanoke, 
Virginia, that denied the veteran's claim for a rating in 
excess of 30 percent for migraine headaches and denied his 
claim for a compensable rating for bilateral pes planus. 


REMAND

In December 1991 the veteran requested that VA consider 
granting him an increased rating for his migraine headaches 
and bilateral pes planus due to an increase in severity in 
these disabilities.  His claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented a claim which is plausible.  However, for the 
reason that follows, VA's statutory duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107(a) has not yet been 
fully met.

A review of the claims file reveals that the veteran has not 
had a VA compensation examination with respect to his 
service-connected migraine headaches and bilateral pes planus 
for many years, since 1992.  Consequently, the Board finds 
that the duty to assist in this case includes providing 
thorough and contemporaneous compensation examinations in 
regard to these disabilities so that a decision on this claim 
will be a fully informed one.  Caffrey v. Brown, 6 Vet. App. 
377 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources (VA or non-VA) of treatment for 
his migraine headaches and bilateral pes 
planus since 1992.  The RO should then 
directly contact the sources and obtain 
the medical records, following the 
procedures of 38 C.F.R. § 3.159.

2.  The RO should have the veteran 
undergo an orthopedic examination to 
determine the severity of his bilateral 
pes planus.  The claims folder, including 
a copy of this remand, should be provided 
to and reviewed by the examiner prior to 
the examination.  The examiner should be 
asked to provide specific findings 
consistent with the rating criteria 
(38 C.F.R. § 4.71a, Diagnostic Code 5276) 
to include:

a)  whether pes planus symptoms are 
relieved by built-up shoe or arch 
support

b) whether there is weight-bearing 
line over or medial to great toes, 
inward bowing of the tendo achillis, 
pain on manipulation and use of the 
feet, bilateral or unilateral

c)  whether there is objective 
evidence of marked deformity 
(pronation, abduction, etc.), pain 
on manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities

d)  whether there is marked 
pronation, extreme tenderness of 
plantar surfaces of the feet, marked 
inward displacement and severe spasm 
of the tendo Achilles on 
manipulation, not improved by 
orthopedic shoes, or appliances

3.  The RO should have the veteran 
undergo a VA neurological examination to 
determine the severity and frequency of 
his migraine headaches.  The claims 
folder including a copy of this remand 
should be provided to and reviewed by the 
examiner prior to the examination.

4.  The RO should thereafter review the 
veteran's claim for an increased rating 
for migraine headaches and for a 
compensable rating for bilateral pes 
planus.  If any decision remains adverse, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case. 

After the veteran and his representative have been given an 
opportunity to respond to the Supplemental Statement of the 
Case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
the governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




